             Case 1:21-cv-02678 Document 3 Filed 03/29/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



 SYRACUSE MOUNTAINS
 CORPORATION,

                              Plaintiff,       Civil Action No.: ____________

                   v.                          CORPORATE DISCLOSURE
                                               STATEMENT
 BOLIVARIAN REPUBLIC OF
 VENEZUELA,

                              Defendant.


       Pursuant to Federal Rule of Civil Procedure 7.1 Plaintiff Syracuse Mountains

Corporation here discloses:

           1. Syracuse Mountains Corporation does not have a parent corporation.

           2. No publicly held corporation owns 10% or more of the stock of Syracuse

Mountains Corporation.

Dated: March 29, 2021                        Respectfully submitted,

                                             /s/
                                             Nicolas Swerdloff
                                             Hughes Hubbard & Reed LLP
                                             One Battery Park Plaza
                                             New York, NY 10004
                                             Tel: 212-837-6000
                                             Fax: 212-422-4726
                                             Email: nicolas.swerdloff@hugheshubbard.com

                                             Michael A. DeBernardis (admission pro hac vice
                                             pending)
                                             Hughes Hubbard & Reed LLP
                                             1775 I Street, N.W.
                                             Washington, D.C. 20006-2401
                                             Tel: 202-721-4600
                                             Fax: 202-729-4600
Case 1:21-cv-02678 Document 3 Filed 03/29/21 Page 2 of 2




                          Email: michael.debernardis@hugheshubbard.com

                          Counsel for Plaintiff Syracuse Mountains Corp.
